ACCEPTED
                                                                                        01-14-00886-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  9/22/2015 10:53:23 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              No. 01-14-00886-CR
                                       In the
                                 Court of Appeals                      FILED IN
                                                                1st COURT OF APPEALS
                                      For the                       HOUSTON, TEXAS
                              First District of Texas           9/22/2015 10:53:23 AM
                                    At Houston                  CHRISTOPHER A. PRINE
                            ♦                                  Clerk

                                   No. 1389543
                            In the 248th District Court
                             Of Harris County, Texas
                            ♦
                      ANA MARIA GONZALEZ-ANGULO
                          Appellant
                             V.
                   THE STATE OF TEXAS
                          Appellee
                   ♦
  STATE’S MOTION FOR FINAL EXTENSION OF TIME TO FILE BRIEF
                      ♦
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with the aggravated assault of her boyfriend,

         Dr. George Blumenschein, by poisoning him with ethylene glycol on

         January 27, 2013 (CR – 23). She pled “not guilty” to the charge, and the

         case was tried to a jury (CR – 155). The jury found her guilty and

         assessed punishment at ten years in prison on September 29, 2014 (CR –

         155). The appellant filed notice of appeal one month later, and the trial

         court certified that she had the right to appeal (CR – 158, 160).
2. The State’s brief was originally due on July 24, 2015, but this Court

   granted an extension until September 22, 2015.            The State hereby

   requests a final 30-day extension for the filing of the State’s brief.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

      a. The record in this case is over 45 megabytes in length split over 20
          files. The trial testimony consisted of more than 30 witnesses,
          some of whom testified over the course of several days. Therefore,
          it is taking a long time to process the record.

      b. The undersigned attorney researched and answered by email more
          than 95 legal questions of trial prosecutors since the appellant filed
          her brief. The undersigned attorney researched and answered even
          more such questions by phone during that time period.

      c. The undersigned attorney was required to travel outside the office
          on three occasions since the appellant filed her brief. The
          undersigned attorney has also been required to present oral
          argument in two cases during that same period of time.

      d. The undersigned attorney has been involved in completing the
          following written appellate project since the appellant filed her
          brief:

           (1)      Albert Febus v. The State of Texas
                    No. 01-14-00942-CR
                    Brief filed June 24, 2015

           (2)      Richard Contreras v. The State of Texas
                    No. 01-14-00758-CR
                    Brief filed July 7, 2015
                (3)     James Ben v. The State of Texas
                        No. 01-15-00096-CR
                        Brief filed July 16, 2015

                (4)     Frellin Orellano v. The State of Texas
                        No. 14-14-00701-CR
                        Brief filed August 14, 2015

                (5)     Luis Veliz v. The State of Texas
                        No. 14-14-00057-CR
                        PDR filed August 20, 2015

                (6)     Joshua London v. The State of Texas
                        No. PD-0480-15
                        Brief on PDR filed August 25, 2015

                (7)     Andrew Ealy v. The State of Texas
                        No. 14-14-00917-CR
                        Brief filed August 31, 2015

WHEREFORE, the State prays that this Court will grant the requested extension.

                                                  Respectfully submitted,

                                                  /s/ Eric Kugler
                                                  ERIC KUGLER
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  Kugler_eric@dao.hctx.net
                                                  TBC No. 796910
                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

     Barbara Drumheller
     Attorney at Law
     8501 Katy Freeway, Suite 201
     Houston, Texas 77024
     Barbara Drumheller@gmail.com
     
                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 TBC No. 796910
Date: September 22, 2015